Skelton, Judge,
concurring in part and dissenting in part:
I agree with all of the majority opinion in this case except that part of it that deals with delayed compensation. The court adopts the rates of interest awarded in Pitcairn v. United States, 212 Ct. Cl. 168, 547 F. 2d 1106 (1976), and holds that such rates should be applied from now on, without any proof, in just compensation cases. The effect of this holding will require this court to award seven and one-half percent interest in all condemnation cases during the period 1971 to 1975, and in all pending and future condemnation cases, without any proof of the proper interest rate.
*280In my opinion, this court is without authority to make any such rule because it amounts to legislation that can only be enacted by Congress.
In the past, Congress has fixed interest rates in condemnation cases. See 16 U.S.C. § 79c(b)(2) (1970) wherein Congress provided for the payment of six percent interest for the taking of any property by the United States in the Redwood National Park of California. Also in the Declaration of Taking Act, 40 U.S.C. § 258a (1970), 46 Stat. 1421, Congress specified that six percent would be paid as a part of just compensation for a taking of land by the United States. These statutes demonstrate that if a fixed inflexible rate of interest is to be established in condemnation cases, it must be done by Congress and cannot be done by this court by way of judicial legislation.
Furthermore, the majority decision in the instant case is in direct conflict with the decision of the Ninth Circuit Court of Appeals in United States v. Blankinship, 543 F.2d. 1272 (1976), wherein that court held that the proper rate of interest in a condemnation case should be the same as a direct obligation of the United States Treasury having a duration approximating the period during which the deficiency was unpaid (i.e., long term Government obligations).1 This procedure has not been followed by the majority in the instant case. It is true the trial judge considered the yield of Treasury securities and also the yield of AAA corporate bonds, but it is not shown whether the Treasury securities were of short or long term duration, nor which type of security was relied on by the trial judge. In any event, the majority rejected the interest allowance of the trial judge in its entirety and substituted its own interest rates without any proof to support them.
Also, the trial judge arrived at an interest rate for the year in which each taking occurred and held that it must remain constant until paid. This was correct as a matter of principle, but the majority changed the rate every five or six years. This is contrary to interest payments on long term Government securities where the interest rate remains constant until maturity of the securities. It is *281impossible to change the interest rate on long term Government obligations every few years if the interest rates in the financial world fluctuate up and down.
I would remand this part of the case to the trial judge with instructions to fix the interest rate for the periods in question according to the yield of Government obligations with duration approximating the periods of time from the date of each taking until paid, and that once the interest rate was determined for each taking, it would remain constant until paid.

 See my dissent in Pitcairn v. United States, supra,.